DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Natalie Giroux on 01/24/2022.The application has been amended as follows: 

1.	(Currently Amended)	A method for isolating faults in a communication network using an Operations Administration and Maintenance (OAM) session, the method comprising: 
establishing the OAM session between an actuator and a plurality of reflectors coupled in series along a test path for collecting one or more performance metrics, wherein said actuator is coupled to a first of said plurality of reflectors; 
transmitting by the actuator a single test packet to the first reflector;  
a sequence of the test path;
transmitting by the next reflector, the single test packet to another next reflector in the sequence until a last reflector in the series is reached;
transmitting, by each reflector, a test reply to the actuator, each of the test replies incorporating a unique reflector identifier and performance data, wherein said performance metrics are used by the actuator to isolate faults;
wherein the plurality of reflectors borrow a unique layer 3 address of another device coupled downstream along the path to modify the layer 2 address of the single test packet prior to forwarding the test packet to the next reflector.

2.	(Original)	The method of claim 1, wherein the unique reflector identifier is either assigned statically for each reflector or is dynamically determined. 

3.	(Original)	The method of claim 1, wherein the plurality of reflectors does not require unique layer-3 addressing information.  

4.	(Cancelled) 


6.	(Original)	A system for isolating faults in a communication network using an Operations Administration and Maintenance (OAM) framework, the system comprising: 
a processor; 
a plurality of reflectors coupled in series along a sequence of a path; 
an actuator, coupled with a first of said reflector, establishing a service operations administration and maintenance session with the plurality of reflectors; 
a single test packet transmitted by the actuator to the first reflector; wherein the first reflector transmits the single test packet to a next reflector in the series and said next reflector transmits the single test packet to another next reflector in the series until a last reflector is reached; 
a test reply packet transmitted by each reflector to the actuator wherein said test reply comprises a unique reflector identifier and performance metrics; wherein said performance metrics are used by the actuator to isolate faults;
wherein the plurality of reflectors borrow a unique layer 3 address of another device coupled downstream along the path to modify the layer 2 address of the single test packet prior to forwarding the test packet to the next reflector.

7.	(Original)	The system of claim 6, wherein the unique reflector identifier is either assigned statically for each reflector or is dynamically determined. 

8.	(Original)	The system of claim 6, wherein the plurality of reflectors does not require unique layer-3 addressing information.  

9.	(Cancelled)	

10.	(Original)	The system of claim 6, wherein the performance metrics comprise one-way packet delay, two-way packet delay, packet loss metrics, or a combination thereof.   
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “establishing the OAM session between an actuator and a plurality of reflectors coupled in series along a test path for collecting one or more performance metrics, wherein said actuator is coupled to a first of said plurality of reflectors; 
transmitting by the actuator a single test packet to the first reflector;  

transmitting, by each reflector, a test reply to the actuator, each of the test replies incorporating a unique reflector identifier and performance data, wherein said performance metrics are used by the actuator to isolate faults;
wherein the plurality of reflectors borrow a unique layer 3 address of another device coupled downstream along the path to modify the layer 2 address of the single test packet prior to forwarding the test packet to the next reflector...”are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1 and 6. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468